Opinion issued November 10, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-15-00796-CR
                          ———————————
          EX PARTE AMMAR MOHAMMED ALALI, Appellant



                      On Appeal from the County Court
                          Chambers County, Texas
                        Trial Court Cause No. 29624


                        MEMORANDUM OPINION

      Appellant, Ammar Mohammed Alali, through counsel, pleaded nolo

contendere or no contest to the Class B misdemeanor offense of possession of

marihuana, less than two ounces, for which he was sentenced to two days in jail

and a $400.00 fine on September 25, 2013. See TEX. HEALTH & SAFETY CODE

ANN. § 481.121(a)(b)(1) (West Supp. 2014); TEX. PENAL CODE ANN. § 12.22(3)
(West Supp. 2014). The trial court certified that the underlying case was a plea-

bargain case, and that Alali had no right of appeal and, thus, he did not file any

appeal of his conviction.

      On November 24, 2014, Alali, through habeas counsel, filed an application

for a writ of habeas corpus in the trial court, under Texas Code of Criminal

Procedure article 11.09. Alali claimed that he had been visiting Texas from Saudi

Arabia in January 2013 when he was arrested for misdemeanor marihuana

possession. Alali contended that, after his retained plea counsel advised him that

pleading no contest to his Class B misdemeanor charge would not affect his visa

status, he pleaded no contest, but was later denied an F-1 visa due to this

conviction.   Thus, Alali contended that his plea counsel’s failure to provide

accurate immigration advice, as required under Padilla v. Kentucky, 559 U.S. 356,

130 S. Ct. 1473 (2010), resulted in ineffective assistance of counsel, in violation of

the Sixth Amendment, and rendered his 2013 no-contest plea involuntary.

      After the State responded to Alali’s habeas application, the habeas court held

a writ hearing on March 11, 2015, in which Alali’s plea counsel was the only

witness who testified. On April 27, 2015, the habeas court signed findings of fact

and conclusions of law, and an order denying Alali’s habeas application. No

timely motion for new trial or extension of time to file a notice of appeal was filed,

making Alali’s notice of appeal due by May 27, 2015. See TEX. R. APP. P.

                                          2
26.2(a)(1), 26.3. Alali’s notice of appeal was not filed until September 11, 2015.

After reviewing the clerk’s record, the Clerk of this Court requested the

certification, and the trial court certified Alali’s right of appeal of the denial of his

habeas application. See id. at 25.2(a)(2), (d), 31.1, 37.1.

      Although this Court has appellate jurisdiction over orders denying criminal

habeas applications, it is still necessary for the appellant to file a timely notice of

appeal to invoke our jurisdiction. See TEX. R. APP. P. 25.2(a)(2), 26.2(a)(1), 31.1;

cf. Denby v. State, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981,

orig. proceeding); see, e.g., Ex parte Brann, No. 07-02-0522-CR, 2003 WL
253300, at *1 (Tex. App.—Amarillo Feb. 5, 2003, no pet.) (mem. op., not

designated for publication) (overruling motion for rehearing of dismissal of habeas

appeal because no notice of appeal of order denying habeas application was timely

filed). A criminal defendant’s notice of appeal must be filed within thirty days

after the sentence is imposed or suspended in open court, or after the day the trial

court enters an appealable order, if the defendant has not filed a motion for new

trial. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal that complies with the

requirements of rule 26 is essential to vest the court of appeals with jurisdiction.

See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,

918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996). If an appeal is not timely

perfected, a court of appeals does not obtain jurisdiction to address the merits of

                                           3
the appeal. See Slaton, 981 S.W.2d at 210.

      Here, Alali’s notice of appeal of the April 27, 2015 order denying his habeas

application was not filed until September 11, 2015, more than four months after the

order was signed.    See TEX. R. APP. P. 26.2(a)(1), 31.1.      Thus, under these

circumstances, we can take no action other than to dismiss this appeal for want of

jurisdiction. See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 526.

                                 CONCLUSION

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f).

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4